DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-7 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, the best prior art, CN 109596499 disclose visualization system for a multiphase fluids displacement seepage experiment with large viscosity difference in a complex pore structure, wherein the visualization system comprises: 
an injection pump assembly (2), a visualization complex pore model (7), a vacuum pressure 10device and an image acquisition device (Fig. 1-4, [0008]-[0043]); 
the visualization complex pore model comprises an inlet (3) and an outlet (8) (Fig. 1-4, [0008]-[0043]).
The prior art of record fail to teach the details of the injection pump assembly comprises at least two injection pumps, outlets of the injection 15pumps are configured to be communicated with the inlet of the visualization complex pore model; the at least two injection pumps are configured to inject fluid mediums of different viscosities; the vacuum pressure device is configured to provide a vacuum environment which allows a displaced fluid medium to be injected into the complex pore structure of the visualization complex pore model; and 20the image acquisition device is configured to capture an experimental image inside the visualization complex pore model in a seepage process in real time and an interior comprises at least two parts of a complex pore structure, and the permeability of each part of the complex pore structure is different wherein the visualization complex pore model is formed by the following method: 

capturing the CT scanning images respectively corresponding to different permeability in 3OP2119-US-1120 accordance with a predetermined ratio to form a grayscale image of the overall structure model by splicing; performing image binarization processing on the grayscale image of the overall structure model formed by splicing to obtain a binary image constituting the complex pore structure; and 
5performing three-dimensional reconstruction of the binary image by a three-dimensional modeling software to obtain a digital model of the complex pore structure, and printing and forming the visualization complex pore model by using transparent materials in accordance with the digital model of the complex pore structure.
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 3-7 are allowed by virtue of their dependence.
Regarding claim 9, the best prior art, CN 109596499 disclose a method for a multiphase fluids displacement seepage experiment with large viscosity difference in a complex pore structure, the method specifically comprising: 
using a 3D printing device to print a visualization complex pore model (7), wherein the visualization 25complex pore model comprises an inlet (3) and an outlet (8).
The prior art of record fail to teach the details of and an interior of the visualization complex pore model comprises at least two parts of a complex pore structure, and the permeability of each part of the complex pore structure is different; 
putting the entire printed visualization complex pore model into an ultrasonic cleaning machine 5OP2119-US-1120for vibration cleaning; 
injecting cleaning liquid into the visualization complex pore model at a predetermined pressure after vibration cleaning, and repeating it several times until support material in the visualization complex pore model is completely removed, 5connecting outlets of a first injection pump, a second injection pump and a third injection pump to the inlet of the visualization complex pore model through independent pipes; 

taking the entire system out of the vacuum pressure device, turning on the first injection pump to continue injecting the visualization complex pore model with the displaced fluid medium, using gravity 15and density difference between the displaced fluid medium and the air to control a placement direction of the visualization complex pore model to allow the bubbles to be discharged from the outlet; injecting a first driving fluid into the visualization complex pore model through the second injection pump, until the first driving fluid flows out of the outlet of the visualization complex pore model; 
wherein the viscosity of the first driving fluid is lower than the viscosity of the displaced fluid 20medium; 
injecting a second driving fluid into the visualization complex pore model through the third injection pump, until the second driving fluid flows out of the outlet of the visualization complex pore model; 
wherein the viscosity of the second driving fluid is higher than the viscosity of the displaced fluid medium; and 
25when the first injection pump, the second injection pump, and the third injection pump are injected into the visualization complex pore model with liquids, capturing an experimental image inside the visualization complex pore model in a real time in a seepage process for experimental analysis.
 wherein the visualization complex pore model is formed by the following method: 

Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884